Case 1:13-cv-01015-VSB Document 259 Filed 10/06/19 Page 1 of2

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORE DOC #:
x“ DATE FILED: LO/(
CHAZ PERRY, et al., ~~ ~
Plaintiffs,
13-CV-1015 (VSB)
-y-
ORDER
THE CITY OF NEW YORK, et al.,
Defendants. :
—- Xx

VERNON 8S. BRODERICK, United States District Judge:

I am in receipt of Plaintiffs’ letter with exhibits and demonstratives and Defendants’
letter, each dated October 5, 2019, concerning Plaintiffs’ request to display various
demonstratives and exhibits during opening statement. Accordingly, it is hereby:

ORDERED that Plaintiffs’ request to display various demonstratives and exhibits during
opening statement is GRANTED IN PART and DENIED IN PART.

IT iS FURTHER ORDERED that Plaintiffs will not be permitted to display P92-4, P92-
11, P92-12 or P92-20 during Plaintiffs’ opening statement.

IT IS FURTHER ORDERED that Plaintiffs can display P21-16, P89A-6, P27-79, P27-

138, P76G-1, P33-3, and P23-1 without highlighting to the jury during opening statement.

 

 
Case 1:13-cv-01015-VSB Document 259 Filed 10/06/19 Page 2 of 2

IT IS FURTHER ORDERED that prior to opening statements the Court will give a
curative instruction to the jury regarding the displaying of documents during opening statement.
SO ORDERED.

Dated: October 6, 2019

New York, New York iy
/) ne VY)

Vernon 8. Broderick
United States District Judge

 
